Summit App. No. 18205. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated at page 2 of the court of appeals’ Journal Entry filed November 4,1997:
“May a Workers’ Compensation claimant use Civ.R. 41(A(1)(a) to voluntarily dismiss an appeal to the court of common pleas brought by an employer appealing an adverse decision by the Industrial Commission pursuant to R.C. 4123.512?”
The conflict cases are Ross v. Wolf Envelope Co. (Aug. 2, 1990), Cuyahoga App. No. 57015, unreported, 1990 WL 109082, and Robinson v. B.O.C. Group, Gen. Motors Corp. (Oct. 11, 1996), Trumbull App. No. 96-T-5419, unreported, 1996 WL 648960, conflict accepted in (1997), 77 Ohio St.3d 1545, 674 N.E.2d 1185.
Sua sponte, cause consolidated with 97-2380, infra
Cook, J., would also hold this cause for the decision in 96-2634 and 96-2778, Robinson v. B.O.C. Group, Gen. Motors Corp., supra.